IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Marriage of            )
                                            )   No. 80165-1-I
CHRISTINE CRABTREE,                         )
                                            )   DIVISION ONE
                     Respondent,            )
                                            )   UNPUBLISHED OPINION
              and                           )
                                            )
DONALD CLINTON CRABTREE,                    )
                                            )
                     Appellant.             )
                                            )

       SMITH, J. — Donald Crabtree appeals an order finding him in contempt for

failing to pay child support and alimony to Christine Crabtree under a South

Carolina divorce decree. We hold substantial evidence supports the trial court’s

contempt findings and the trial court did not abuse its discretion by ordering

Donald1 to pay a remedial sanction of $100 per day for each day that any past-

due amounts remained owing, after the date set forth in the court’s order.

Therefore, we affirm.

                                       FACTS

       Donald and Christine were married in Washington in 2000 and divorced in

South Carolina in January 2018. In its “Final Order and Decree of Divorce



       1
       Because the parties share a last name, we refer to them by their first
names for clarity.


 Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80165-1-I/2


(Amended),” entered January 26, 2018 (South Carolina Order), the South

Carolina family court imputed income to Donald in the amount of $80,000 per

year. It also ordered Donald to pay child support in the amount of $1,404 per

month and alimony in the amount of $1,600 per month. In dividing the marital

estate, the South Carolina court awarded the parties’ South Carolina home to

Christine; awarded a house in Medical Lake, Washington, to Donald; and

ordered Donald to make an equalization payment to Christine in the amount of

$37,957, payable on “the earlier of the refinance or sale of [the Medical Lake

property] or 120 days from the date this Order is filed.”

       Donald appealed the South Carolina Order to the South Carolina appellate

court. In June 2018, after Donald filed his notice of appeal, the South Carolina

family court entered a consent order in which both parties indicated that they

intended to sell the property awarded to them but acknowledged that they were

prohibited from doing so while Donald’s appeal was pending. Specifically, the

consent order explained that “the effect of the [South Carolina Order] regarding

equitable distribution . . . is stayed pending the appeal.” In the consent order, the

parties agreed that notwithstanding the stay, Donald could list the Medical Lake

property for sale and that “the money owed to [Christine] shall be deducted from

any sale proceeds from the sale of this property and paid directly to [Christine] at

closing.” The parties also agreed that Donald “currently owes [Christine]

$64,588.66 ($37,957 by way of equitable division and $26,631.66 as attorney’s

fees, costs and reimbursement).” Donald later sold the Medical Lake property,

and in October 2018, Christine received $86,036.01 upon the sale of that



                                          2
No. 80165-1-I/3


property. According to Christine’s later declaration, “[t]he breakdown of the

proceeds distributed to [her] was $28,881.66 for attorney fees, costs, appellate

fees, and other reimbursements; $37,957.00 in equitable distribution; $4,719.40

in past due child support; $12,295.75 in past due spousal support; and $2,182.20

in attorney fees from a contempt hearing in July, 2018.” Christine also declared

that Donald approved this breakdown, as evidenced by his signature on an

October 8, 2018, e-mail from the title closer for the sale of the Medical Lake

property.

       At some point, Donald and Christine each moved to Washington. On

March 20, 2019, Christine filed in the trial court a request to register the South

Carolina Order, a notice of registration, and a motion for contempt. The same

day, she obtained an order directing Donald to appear and show cause with

regard to her contempt motion. The request to register, the notice of registration,

Christine’s motion, and the show cause order were served on Donald on March

21, 2019. In her motion for contempt, Christine alleged that Donald had not paid

child support or alimony for five months and, thus, was $7,020 behind on child

support and $8,000 behind on alimony. She also requested remedial sanctions,

including an order that Donald “[p]ay a fine for each day the court’s orders are

not followed.”

       Donald did not request a hearing to contest the validity or enforcement of

the South Carolina Order, but in a declaration filed April 10, 2019, he contended

that Christine was “up to speed on Child Support and Alimony.” He asserted,

specifically, that the $37,957 equalization payment under the South Carolina



                                          3
No. 80165-1-I/4


Order was “automatically held in abeyance” pending his appeal and that because

he nonetheless paid that amount to Christine following the sale of the Medical

Lake property, Christine was “paid up with the [$]37,957 . . . up until Mid

December of 2019.” Donald further contended that Christine “has not provided

any statement or receipt that all financial contended matters have been satisfied

when she received the $86,036.01”; that in terms of employment, he was in the

process of “launching a platform for organizing volunteers for outreach” that was

“not a pipe-dream so to speak, [but] is at hand”; and that the South Carolina court

imputed income to him based on his being a “‘professional engineer’” even

though he was not. He also asserted that past psychological evaluations

“showed [him] to be candid and Christ[ine] to be exaggerating and many other

useful facts supporting [his] case.” He asked the trial court to give him an

“opportunity to file for a retro-active reduction in spousal support in accordance

with his limited earnings these years to make support payments sustainable for

both parties,” and he attached a copy of his opening brief in the appeal of the

South Carolina Order “so that the Court might understand the injustice [he’s]

suffered.” He also attached financial declarations purporting to show the debts

that the proceeds of the Medical Lake property were used to satisfy and why he

was unable to make payments as set forth in the South Carolina Order.

       In her reply declaration, Christine pointed out that under the June 2018

consent order, the parties agreed that the $37,957.00 equalization payment

would be made notwithstanding the stay pending appeal. Christine also asserted

that even after closing costs, the proceeds paid to Christine, and a loan payoff,



                                         4
No. 80165-1-I/5


Donald was left with $123,978.99 in proceeds from the sale of the Medical Lake

property. She asserted that in December 2018, Donald acknowledged by text

message that he continued to owe her support payments and even requested

her bank account information so that he could pay the support owing for October,

November, and December 2018. Thus, Christine contended, Donald “had the

ability to pay his ongoing support obligation, which he even expressed his intent

to do in December, 2018. Unfortunately, he simply chooses not to do so.”

Christine also declared that Donald “has been previously held in contempt three

separate times for failing to pay support and follow court orders: April 6, 2016,

May 23, 2017, and most recently on July 25, 2018.” Christine attached copies of

the relevant contempt orders to her declaration.

       The trial court held a contempt hearing on April 26, 2019, and heard

argument from Christine’s counsel and from Donald, who appeared pro se. At

the hearing, the commissioner initially stated that she had “read everything.” But

when Donald asked the commissioner whether she had read the South Carolina

appeal brief that he attached to his declaration, the commissioner responded that

she had not, indicating that the brief was “irrelevant.”

       Donald argued at the hearing that his ability to seek out employment had

been inhibited by an outstanding South Carolina bench warrant and indicated

that to have the warrant removed, “it would be good if [he] had something

notarized” from Christine saying that she had been paid for what she was owed

in 2018. Donald also argued that the income imputed to him under the South

Carolina Order was based on credentials he did not have and a job offer that



                                          5
No. 80165-1-I/6


ultimately did not come to fruition. He acknowledged that he was “not up-to-date”

on payments to Christine but contended that he did not have the ability to pay her

and that his failure to pay was not willful. Donald offered to provide tax returns to

show his actual earnings, and the commissioner responded, “No because courts

can say different things about imputed earnings and whether you’re working up

to your [full potential].”

       In response to Donald’s argument, Christine argued, through counsel, that

“[d]espite the fact that the warrant out of South Carolina may or may not be

preventing him from seeking employment, . . . the record is clear . . . that he just

has not sought employment over the last three years.” Christine pointed to

findings made by the South Carolina court in the prior contempt orders that were

attached to her reply declaration, contending, “they all say the same thing of

[Donald] just repeatedly saying that this is what my plan is and he unfortunately

just does not execute on that plan.”

       The trial court ultimately found that Donald was able, but not willing, to

follow the South Carolina Order and held him in contempt. The court entered

judgment in Christine’s favor for $7,020.00 in past-due child support, $9,600.00

in past-due alimony, and $3,720.00 for attorney fees and costs.2 The court also

ordered that the “[j]udgment shall be paid in full within 30 days. If not, an

additional fine of $100 per day shall be imposed until the full judgment amount is

paid.” Donald appeals.



       2 The amount of the money judgment took into account both (1) additional
past-due amounts that accrued after Christine filed her contempt motion and (2)
a single child support payment that Donald made before the contempt hearing.
                                          6
No. 80165-1-I/7


                                      ANALYSIS

                                   Contempt Order

       Donald contends that the trial court erred by finding him in contempt and

ordering him to pay $100 for each day that his payment of the contempt

judgment was late. We disagree.

       Because Christine registered the South Carolina Order in Washington, it

was “enforceable in the same manner and [was] subject to the same procedures

as an order issued by a tribunal of this state.” RCW 26.21A.510(2). To that end,

under the law of this state, “[i]f an obligor fails to comply with a support or

maintenance order, a petition or motion may be filed . . . to initiate a contempt

action as provided in chapter 7.21 RCW.” RCW 26.18.050(1). Under that

chapter, “[c]ontempt of court” means, as relevant here, “intentional . . .

[d]isobedience of any lawful judgment, decree, order, or process of the court.”

RCW 7.21.010(1)(b). If, in a contempt hearing involving a support or

maintenance order, “the obligor contends . . . that he . . . lacked the means to

comply with the . . . order, the obligor shall establish that he . . . exercised due

diligence in seeking employment, in conserving assets, or otherwise in rendering

himself . . . able to comply with the court’s order.” RCW 26.18.050(4).

       Upon a finding of contempt, “[a] judge or commissioner of . . . the superior

court . . . may impose a sanction for contempt of court.” RCW 7.21.020. As

relevant here, on the motion of a person aggrieved by contempt, “[i]f the court

finds that [a] person has failed or refused to perform an act that is yet within the

person’s power to perform, the court may . . . impose . . . [a] forfeiture not to



                                           7
No. 80165-1-I/8


exceed two thousand dollars for each day the contempt of court continues.”

RCW 7.21.030(2)(b). In reviewing a contempt order, “[w]e review the trial court’s

factual findings for substantial evidence and then determine whether the findings

support the conclusions of law.” In re Marriage of Myers, 123 Wn. App. 889, 893,

99 P.3d 398 (2004). “Evidence is ‘substantial’ when it is ‘sufficient to persuade a

fair-minded person of the truth of the matter asserted.’” In re Marriage of Black,

188 Wn.2d 114, 127, 392 P.3d 1041 (2017) (quoting In re Marriage of Chandola,

180 Wn.2d 632, 642, 327 P.3d 644 (2014)).

      “Punishment for contempt of court is within the sound discretion of the trial

court, and this court will not reverse a contempt order absent an abuse of that

discretion.” In re Marriage of James, 79 Wn. App. 436, 439-40, 903 P.2d 470

(1995). “A trial court abuses its discretion by exercising it on untenable grounds

or for untenable reasons.” James, 79 Wn. App. at 440.

      Here, the trial court’s contempt finding is supported by substantial

evidence. Specifically, Donald himself acknowledged at the contempt hearing, “I

don’t deny that I’m not up-to-date.” And although he contended that this was

because he lacked the means to pay the amounts set forth in the South Carolina

Order, substantial evidence in the record supports a finding that he did not

exercise due diligence in rendering himself able to comply with that order.

Specifically, Donald did not present any evidence to the commissioner to

contradict Christine’s declaration that Donald received more than $120,000 in

proceeds from the sale of the Medical Lake property. Furthermore, Christine

presented evidence, in the form of three prior contempt orders entered in South



                                         8
No. 80165-1-I/9


Carolina, that Donald did not exercise due diligence in seeking employment. In

the first of these orders, from April 2016, the court found Donald in contempt for

failing to pay child support and the children’s tuition payments. In doing so, the

court also found that Donald “should have found employment by this time”; that

his “failure to find employment is through his own inaction”; and that “[t]he

marketing of his business prototype . . . has not been successful for over a year

although [Donald] has hopes that it will be successful.” The court also “d[id] not

believe there is a business of [Donald]’s, or hopes of a successful business, that

would be negatively impacted by his obtaining employment elsewhere

commensurate with his skills.”

       In another order from May 2017, in which the court found Donald in

contempt for failing to make house payments as set forth in the South Carolina

Order, the court observed, “If [Donald] feels he can not afford to make these

payments, then he should seek employment commensurate with his education,

employment history, and ability to earn.” And in a third order from July 2018, in

which the court found Donald in contempt for failing to pay child support and

alimony, the court wrote, “[I]nstead of looking for employment based on his

educational background and past work experience, [Donald] continues to work

on developing computer software programs which have not resulted in much

income in the past three (3) years and he has the ability, experience and

educational background to earn sufficient income to timely pay his alimony and

child support obligations.”

       In short, and although the commissioner’s findings on this point should



                                          9
No. 80165-1-I/10


have been more thorough, there is substantial evidence in the record to support

the trial court’s finding of contempt. Therefore, the trial court did not err by

finding Donald in contempt for failing to pay child support and alimony as set

forth in the South Carolina Order. Furthermore, Christine expressly requested

remedial sanctions in her contempt motion. Given Donald’s documented history

of failing to comply with the South Carolina Order, his documented lack of

diligence in seeking employment, and the absence of any evidence that he made

efforts to seek employment, the trial court did not abuse its discretion by

imposing sanctions of $100 per day for each day that any part of the contempt

judgment was late.

       Donald raises a number of arguments in support of reversal, but none of

them are persuasive.

       First, Donald contends that his failure to comply with the South Carolina

Order was not willful because he lacked the means to comply. To this end, he

also argues that the South Carolina bench warrant “eclipses all his standard

opportunities for the type of income being demanded of him.” But as discussed,

an obligor who contends that he lacked the means to comply with a support order

has the burden of establishing that he “exercised due diligence in seeking

employment, in conserving assets, or otherwise in rendering himself . . . able to

comply.” RCW 26.18.050(4). Donald points to no evidence that he made an

effort, bench warrant notwithstanding, to seek employment or otherwise render

himself able to comply with the South Carolina Order. He also points to no

evidence to support his assertion that employment was denied to him as a result



                                          10
No. 80165-1-I/11


of the bench warrant. Therefore, his contention fails.

       Donald also argues that the amount of income the South Carolina court

imputed to him was unfair and not valid. He argues further that he has “been

enduring ongoing mischaracterizations and claims that have prevented him from

succeeding” and points to the psychological evaluations that he asserts show

Christine as being not credible and Donald as being candid. He asserts that the

South Carolina Order was contrary to this “manifold evidence that [Christine] is

not credible.” But Donald’s complaints about the South Carolina Order are not

properly before the court in a proceeding for violation of that order. See RCW

26.21A.530(1)(e) (providing, as relevant here, that a party contesting the validity

or enforcement of a registered support order has the burden of proving that

“[t]here is a defense under the law of this state to the remedy sought”); see also

In re J.R.H., 83 Wn. App. 613, 616, 922 P.2d 206 (1996) (“According to

Washington’s ‘collateral bar’ rule, ‘a court order cannot be collaterally attacked in

contempt proceedings arising from its violation, since a contempt judgment will

normally stand even if the order violated was erroneous or was later ruled

invalid.’” (quoting State v. Coe, 101 Wn.2d 364, 369-70, 679 P.2d 353 (1984))).

         Donald next argues that the trial court was biased because the

commissioner told him that his defense regarding ability did not matter. He

contends in support of this argument that “[i]f the [South Carolina O]rder put its

basis for imputed income upon a unrealized and informal job offer that did not

pan out, then the Court must be willing to re-address the income upon the

change of circumstance, especially during enforcement, because the foundations



                                         11
No. 80165-1-I/12


to the basis of that ruling have changed.” But this contention amounts to an

assertion that the trial court should have considered retroactively modifying the

South Carolina Order. Yet, even setting aside the fact that retroactive

modifications are disfavored, see In re Marriage of Cummings, 101 Wn. App.

230, 234, 6 P.3d 19 (2000), Donald did not petition to modify the order.

Therefore, the trial court was without authorization to do so. See

RCW 26.21A.510(3) (“Except as otherwise provided in this chapter, a tribunal of

this state shall recognize and enforce, but may not modify, a registered support

order if the issuing tribunal had jurisdiction.”); see also RCW 26.21A.550, .560

(setting forth the requirements for modification of a foreign child support order).

Thus, by steering Donald away from his ability argument and toward the

arguments that it could actually consider, particularly given that Donald had only

five minutes to make his argument, the trial court did not exhibit bias.

       Donald also argues that the trial court was biased because the

commissioner refused to consider his tax records, did not read his South

Carolina appeal brief, “did not approach a foreign order with caution, even one on

appeal,” repeatedly interrupted him during the hearing, and admitted when

questioned that she had not read everything. But Donald did not file any tax

records with the court, and in any event, the commissioner correctly observed

that those records were not relevant to whether Donald was in contempt. And

Donald cites no authority for the proposition that foreign orders, even those that

are on appeal, must be approached “with caution.” Rather, once registered, such

orders are “enforceable in the same manner . . . as an order issued by a tribunal



                                         12
No. 80165-1-I/13


of this state.” RCW 26.21A.510(2). Additionally, it is clear from the hearing

transcripts that the commissioner interrupted Donald on multiple occasions not

because she was biased against him, but in an attempt to redirect him, in the

limited time he had to make his argument, toward arguments the court could

actually consider in the context of a contempt proceeding. Finally, the

commissioner was correct that the South Carolina appeal brief was not relevant

to the sole issue before the court, i.e., whether Donald was in contempt. Thus,

although the commissioner should have reviewed all of the materials presented

to her, a failure to do so under these circumstances does not constitute evidence

of bias. For these reasons, Donald fails to establish that the trial court exhibited

reversible bias. Tatham v. Rogers, 170 Wn. App. 76, 96, 283 P.3d 583 (2012)

(observing, in context of the appearance of fairness doctrine, that because trial

court is presumed to perform its functions without bias or prejudice, the party

asserting bias “‘must produce sufficient evidence demonstrating bias, such as

personal or pecuniary interest on the part of the decision maker’” (quoting In re

Pers. Restraint of Haynes, 100 Wn. App. 366, 377 n.23, 996 P.2d 637 (2000))).

       Donald next contends, as he did below, that the equalization payment he

made to Christine upon the sale of the Medical Lake property should be treated

as an advance on child support and alimony until Christine provides proof that

the amounts she received were applied as contemplated in the title closer’s

October 8, 2018, e-mail. But he cites no authority for the proposition that

Christine is required to provide such proof, much less that her failure to do so




                                         13
No. 80165-1-I/14


should excuse him from complying with the South Carolina Order. Therefore, his

contention fails.

       Donald next argues that the court acted “vengefully versus justly” in

imposing the $100 per day sanction for each day that payment of the contempt

judgment was late. But as discussed, Christine expressly requested remedial

sanctions in her contempt motion. Furthermore, under the circumstances

presented here, those sanctions were well within the trial court’s discretion to

impose in order to coerce Donald to comply and thus avoid paying the sanction.

Therefore, Donald’s argument is not persuasive.

       Finally, Donald contends that the South Carolina Order is unlawful. He

asserts, in essence, that because it was “founded on the novel idea of religious

abuse,” the order—and thus the enforcement thereof—infringe on his

constitutionally protected rights to free exercise of religion and freedom of

speech. But this argument is being raised for the first time on appeal. See

RAP 2.5(a) (“The appellate court may refuse to review any claim of error which

was not raised in the trial court.”). Furthermore, it is not adequately briefed to

discern whether any alleged constitutional error was manifest, much less to

warrant consideration on the merits. Therefore, Donald’s contention fails. See

RAP 2.5(a)(3) (party may raise for the first time on appeal a manifest error

affecting a constitutional right); Norcon Builders, LLC v. GMP Homes VG, LLC,

161 Wn. App. 474, 486, 254 P.3d 835 (2011) (appellate court “will not consider

an inadequately briefed argument”); see also Westberg v. All-Purpose Structures

Inc., 86 Wn. App. 405, 411, 936 P.2d 1175 (1997) (pro se litigants are held to



                                         14
No. 80165-1-I/15


same standards as attorneys).

                                   Attorney Fees

       Christine requests attorney fees on appeal. Under RCW 26.18.160, the

prevailing party in an action to enforce a support or maintenance order “is entitled

to a recovery of costs, including an award for reasonable attorney fees.” This

entitlement applies to appellate fees. In re Paternity of M.H., 187 Wn.2d 1, 13,

383 P.3d 1031 (2016).

       Because Christine is the prevailing party, we grant her request for attorney

fees subject to her compliance with RAP 18.1.3

       We affirm.




WE CONCUR:




       3Because Christine is entitled to fees under RCW 26.18.160, we do not
address her contention that she is also entitled to fees under RAP 18.9 because
Donald’s appeal is frivolous. We note, however, that although Donald’s
arguments ultimately do not entitle him to relief on appeal, it was not, as Christine
contends, “difficult to ascertain” the reasons why Donald believed the trial court’s
order was erroneous.
                                         15